People v Vaquero (2019 NY Slip Op 01106)





People v Vaquero


2019 NY Slip Op 01106


Decided on February 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
RUTH C. BALKIN
COLLEEN D. DUFFY, JJ.


1998-02672
 (Ind. No. 84-00989)

[*1]The People of the State of New York, respondent,
vRamon Vaquero, appellant. Ramon Vaquero, Stormville, NY, appellant pro se.


Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Valerie A. Livingston and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 1, 1990 (People v Vaquero, 166 AD2d 468), affirming a judgment of the County Court, Westchester County, rendered September 3, 1985.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, BALKIN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court